Order entered June 25, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01653-CV

  THOMAS ALLEN POWELL D/B/A ARCHITECTURE UNLIMITED AND J. KEITH
                         WEBB, Appellants

                                              V.

   PENHOLLOW, INC., JOHN O. PENHOLLOW, AND YVONNE L. PENHOLLOW,
                               Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-03464-2011

                                          ORDER
       We GRANT appellants’ June 22, 2014 agreed motion to extend time to file reply brief

and ORDER the brief be filed no later than July 10, 2014.


                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE